Citation Nr: 0610417	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.  He also had periods of duty in the US Army 
Reserves and the Pennsylvania National Guard, including 
periods of active duty training (ACDUTRA) from August 5 to 
August 19, 1961, and from July 14 to July 28, 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's military occupation specialty (MOS), during 
active duty in the US Army, was Postal Specialist.  He 
alleges his duties were not clerical, but rather involved the 
armed transport of cargo.  He contends he was exposed to 
noise trauma from live-fire training exercises and trains 
carrying the postal cargo.  

The veteran's MOS in the US Army Reserves and the 
Pennsylvania National Guard was Armor Intelligence 
Specialist.  He alleges that while in the National Guard, he 
served as squadron leader of an armored tank unit.  He 
contends that live gun reports from heavy caliber machine 
guns and diesel truck engines greatly aggravated his 
tinnitus.  Private medical records confirm the existence of 
tinnitus and a bilateral sensorineural hearing loss.

The Board observes that the veteran has not yet been afforded 
a VA medical examination to determine the etiology of his 
hearing loss and tinnitus.  An examination is necessary to 
determine his current condition as it pertains to his 
bilateral sensorineural hearing loss and tinnitus, and to 
obtain an objective medical opinion as to the likelihood that 
the diagnosis has an etiological connection to his active 
duty.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, the case is remanded so that the veteran may be 
scheduled for the appropriate examination. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As such, proper notice must be given under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Thereafter, the veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any hearing loss 
and tinnitus found.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included in 
the report of the physician. 

Based on the examination and review of the 
record, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's hearing loss 
and tinnitus are etiologically related to 
noise exposure during active duty.

3.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues on appeal.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





